992 So. 2d 998 (2008)
STATE ex rel. Joshua G. KELLY
v.
STATE of Louisiana.
No. 2008-KH-1974.
Supreme Court of Louisiana.
October 3, 2008.
Relator represents that the district court has failed to act timely on a motion to correct an illegal sentence filed on or about February 25, 2008. Relator received notice from the district court that the motion would be ruled on when the record was made available. If relator's representation is correct, the district court is ordered to consider and act on the motion. *999 The district court is ordered to provide this Court with a copy of its judgment.